Citation Nr: 9929334	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  94-08 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for impotence as 
secondary to medications for service-connected hypertension.  

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to June 1979. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was previously before the Board and was remanded to 
the RO in February 1996 and August 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for impotence as secondary to medications 
for service-connected hypertension is plausible.  

3.  The veteran's diastolic blood pressure is not 
predominately 110 or more, with definite symptoms, and his 
systolic blood pressure is not predominately 200 or more.  

4.  The veteran's service-connected disabilities consist of 
the following:  chondromalacia of the left knee, evaluated as 
20 percent disabling; traumatic arthritis of the cervical 
spine, evaluated as 10 percent disabling; traumatic arthritis 
of the thoracic spine, evaluated as 10 percent disabling; 
hypertension, evaluated as 10 percent disabling; and right 
ankle sprain, evaluated as noncompensably disabling.  The 
combined disability rating is 40 percent.  

5.  The veteran's service-connected disabilities do not 
preclude him from securing or engaging in substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for impotence as secondary to medication 
for service-connected hypertension.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 
(effective prior to January 12, 1998); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (effective January 12, 1998).  

3.  The veteran is not unemployable due to service-connected 
disabilities, and a total rating on account of individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reveals that by rating decision dated 
in August 1979, the veteran was granted service connection 
for traumatic arthritis of the cervical and thoracic spine, 
evaluated as 20 percent disabling; chondromalacia of the left 
knee, evaluated as noncompensably disabling; and right ankle 
sprain, evaluated as noncompensably disabling.  

This decision was based on the service medical records which 
showed that the veteran was diagnosed with chondromalacia of 
the left knee in May 1978, that he received a cervical strain 
with pain into the left shoulder in May 1979, and that he 
sprained his right ankle in April 1979 and was casted for six 
weeks.  A July 1979 VA examination report was also considered 
by the RO.  This report noted complaints of some discomfort 
occasionally in the left knee.  Examination revealed no 
restriction of motion of the left knee, cervical spine, or 
dorsal spine. 

When examined by the VA in December 1980 the veteran had full 
range of motion of the cervical spine.  He reported some 
clicking in the neck, but no particular pain.  Examination of 
the left knee revealed full range of motion, with slight 
discomfort.  A full range of motion of the right ankle was 
also observed.  X-rays revealed a normal cervical spine. 

Two letters to the veteran from the United States Postal 
Service, dated in December 1981 and February 1982, in 
substance, informed him that he had been found medically 
unsuitable for the position of city letter carrier based on a 
review of his medical records and evaluation by a medical 
examiner, which, it was stated, had revealed evidence of 
arthritis of the spine in two or more major joints.  

On VA examination in April 1982, the veteran complained of an 
occasional snapping noise in his dorsal spine area.  
Examination revealed no clinical abnormalities with respect 
to the dorsal spine.  A full range of motion of the cervical 
spine was observed.  The left knee and right ankle also had 
full range of motion.  X-rays of the cervical and thoracic 
spines showed no evidence of arthritic changes. 

In May 1982, the RO decreased the disability evaluation for 
traumatic arthritis of the cervical and thoracic spines to 10 
percent.  

In a September 1985 rating decision, the RO granted service 
connection for hypertension, evaluated as 10 percent 
disabling.  The award was based predominately on VA 
outpatient treatment records showing that in November 1979 
the veteran's blood pressure was 144/100.  He was seen again 
in July 1980, and was prescribed Hctz for control of 
hypertension.  In July 1985, he was still taking medication 
for hypertension with blood pressure recorded at 132/93.  

VA examination in October 1988 revealed a normal range of 
motion of the cervical spine, thoracic spine and left knee.  
There was a history of right ankle sprain with no residuals 
reported.  Blood pressure was 146/100 (sitting), 128/88 
(recumbent) and 150/110 (standing).  The examiner noted that 
the veteran had complained of cervical spine and right 
shoulder pain that had had its onset approximately one year 
after he had started carrying mail.  The examiner opined that 
the veteran's complaints of pain in this area were probably 
related to the pressure of the mailbag.  

On VA examination in September 1990, the veteran reported 
that he had stopped taking his high blood pressure medication 
because it interfered with his ability to function as a 
letter carrier.  He also complained of cervical and thoracic 
spine area pain.  Examination revealed a limited range of 
cervical spine motion because of pain.  Good rotation and 
forward flexion of the thoracic spine area were observed.  
There was no tenderness to percussion over the spinal areas.  
Examination of the right ankle was normal.  Examination of 
the left knee showed no gross deformities.  There was 
tenderness to pressure in the intrapatellar region.  The knee 
was stable in all directions.  The veteran did complain of 
some pain.  There was no unusual ligament laxity noted.  
Blood pressure was 152/94 (sitting), 148/110 (standing) and 
150/110 (recumbent).  

VA outpatient treatment records dated in 1990 and 1991 
reflect the following blood pressure readings:  136/92 and 
138/98 (September 1990); 130/100 (November 1990); 138/86 
(December 1990); 142/84 (February 1991); 153/86 (April 1991); 
142/90 (May 1991); 149/93 (July 1991); and 128/88 (August 
1991).  The records show that the veteran was prescribed 
Maxzide and Dyazide for hypertension.

A letter from the United States Postal Service, dated in 
September 1991, showed that they proposed to remove him from 
employment within 30 days due to his failure to follow 
instructions resulting in his absence without official leave.  
It was shown that he had been absent since June 25th.  It was 
shown that he had called in requesting sick leave and was 
instructed to provide medical documentation.  He was 
instructed on July 20th and July 27th to call in and advise a 
supervisor daily when he was unable to be at work when 
scheduled.  He failed to provide acceptable documentation and 
failed to advise the supervisor daily of his absence.  It was 
shown that he had sent two documents, one from a Dr. 
Anderson, stating he was totally disabled from June 25th to 
July 3rd.  He was released to return to duty on July 10th. The 
second document was a standard form 544 from the VA hospital.  
There was nothing in this concerning his actual disabilities.  

On VA examination in September 1991, blood pressure was 
142/91.  Musculoskeletal examination showed that he had pain 
with 10 to 15 degrees rotation of the neck and with 10 to 15 
degrees flexion and extension but no obvious crepitus.  The 
right ankle had full range of motion and no crepitus.  The 
thoracic spine showed no obvious abnormality.  He did 
complain of pain in the paraspinous area.  Examination 
revealed popping of the left patella with exertion.  The 
examiner observed good stability of the knee and a full range 
of motion.  Mild degenerative joint disease of the cervical 
spine and mild chondromalacia of the left knee were 
diagnosed.  

In a September 1991 rating decision, the RO increased the 
disability evaluation for chondromalacia of the left knee to 
10 percent.  The RO also assigned separate 10 percent 
evaluations for traumatic arthritis of the cervical spine and 
traumatic arthritis of the thoracic spine.  

Received in May 1992 were VA outpatient treatment records 
showing blood pressure readings of 157/102 and 147/101 in 
August 1991 and September 1991, respectively.  

On VA hypertension examination in June 1992, the veteran 
complained that his blood pressure medication caused 
impotence.  It was noted that the veteran did not know what 
medication he took.  His blood pressure readings were 160/110 
(sitting), 140/106 (lying) and 150/106 (standing).  The 
diagnosis was essential hypertension poor control.  On VA 
joints examination, he complained of left knee and back pain.  
Clinical evaluation showed full range of motion of the back 
and neck.  Range of motion of the left knee was 0 to 135 
degrees.  X-rays of the left knee were normal.  The diagnosis 
was possible degenerative joint disease of the left knee.  

On VA examination in November 1996, the veteran reported that 
he had been unemployed six or seven years and prior to that 
had worked in the post office.  It was noted that although 
the veteran was claiming impotence to medication for 
hypertension, he did not, in fact, have impotence.  When he 
was asked about impotence, apparently, he had confused 
impotence with sterility and stated that he just wondered if 
he was sterile.  He was not married and apparently had 
intercourse only a few times a year, but could have erections 
and ejaculations.  He indicated that he had not been treated 
for high blood pressure since 1989, although, his claims file 
records indicated that in 1991, he was taking Dyazide daily.  
Apparently, however, he had had no medication for 
hypertension since 1991 and he did not have any 
cardiovascular symptomatology.  He also complained of low 
back pain that radiated up into the interscapular area and 
the left neck area.  He reported that prolonged sitting or 
standing aggravated the low back pain.  The examiner noted 
that he did not describe any pain originating from the neck.  
It was noted that the only cervical or thoracic pain 
described was that which was associated with low back pain.  
The veteran stated that he could walk two-to-three blocks, 
but that walking caused pain in either the back or left knee.  

Examination revealed blood pressure readings of 146/88 
(sitting), 144/90 (standing) and 142/88 (sitting).  
Evaluation of the cardiovascular system revealed no 
abnormalities.  Musculoskeletal examination revealed a normal 
spine curvature.  The veteran complained of tenderness to 
punch only in the low lumbar area.  In addition, he 
complained of some tenderness over the left cervical 
perivertebral muscles, over the perivertebral muscles in the 
interscapular area bilaterally, and in the lumbar area 
bilaterally.  However, no spasm was palpable.  A full range 
of cervical and thoracic spine motion was observed.  When he 
fully forward flexed the lumbar spine, he complained of pain 
in the left cervical perivertebral muscles.  There was no 
evidence of any neurological deficit.  The diagnoses were 
chronic lumbosacral strain, intermittently symptomatic; 
traumatic arthritis of the cervical and thoracic spines, with 
symptoms of myalgia; symptomatic left knee with 
chondromalacia; history of right ankle sprain, intermittently 
symptomatic, minimal; labile hypertension, asymptomatic, not 
requiring treatment; and impotence not found.  The examiner 
reported that there was no evidence of functional loss due to 
pain in the left knee, cervical spine, thoracic spine, or 
right ankle. 

In August 1998, the RO sent the veteran a letter requesting 
information concerning the names, addresses, and approximate 
dates of any treatment for his hypertension since 1996; 
however, no response was received.  

On VA examination in December 1998, the veteran reported 
having chest pain almost every day, especially after eating 
certain foods or doing strenuous activity.  He described it 
as a sharp pain that went into his arms and lasted 
approximately 20 minutes.  He took no medication for his 
chest pain.  Blood pressure was 146/65.  Blood pressure 
repeated in the right arm was found to be 175/111.  It was 
repeated in the left arm and found to be 168/109.  The heart 
had a regular rate and rhythm without murmurs, gallops or 
rubs.  The diagnosis was hypertension.  An exercise tolerance 
test was ordered; however, the veteran failed to report as 
scheduled.  

VA orthopedic examination March 1999 noted a blood pressure 
of 170/109.  The veteran was wearing a knee brace which was 
removed for the examination.  The knee popped once when 
flexed.  There was no effusion.  Anterior and posterior 
drawer tests were negative.  There was no medial or lateral 
laxity.  He could flex the knee from 0 to 75 degrees.  The 
examiner noted that the knee could be pushed to 136 degrees 
but this was painful.  The diagnosis was chondromalacia of 
the left knee with moderate functional loss primarily 
secondary to pain.  

In April 1999, the RO increased the disability evaluation for 
chondromalacia of the left knee to 20 percent.  

Analysis

I.  Service Connection for Impotence

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

In this case, the medical evidence fails to establish that 
the veteran suffers from impotence.  In fact, the veteran, 
himself, admitted at the time of the November 1996 VA 
examination that he could have erections and ejaculations and 
that he was mainly worried about being sterile.  In the 
absence of proof of a present disability that can be related 
to service or a service-connected disability, the Board finds 
that the claim for service connection is not plausible and, 
therefore, not well-grounded.  Rabideau v. Derwinski, 2 
Vet.App. 141, 143-44 (1992).  If the veteran were to rely 
solely on his own assertion of present disability 
attributable to an inservice injury or service-connected 
disability, his own lay opinion would be insufficient 
evidence to support the claim.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that lay persons are not 
competent to offer medical opinions).

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

II.  Increased Rating for Hypertension

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's hypertension is currently evaluated as 10 
percent disabling under Diagnostic Code 7101.  

Effective January 12, 1998, VA amended the schedular criteria 
for evaluation of the cardiovascular system.  Following the 
1998 amendments to the Rating Schedule, a 10 percent rating 
is warranted under Diagnostic Code 7101 where diastolic 
pressure is predominately 100 or more, or; systolic pressure 
is predominately 160 or more.  A 10 percent rating is also 
the minimum evaluation for an individual with a history of 
diastolic pressure predominately 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominately 110 or 
more, or; systolic pressure is predominately 200 or more.  
The note to this diagnostic code indicates that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least different days.  
For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominately 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominately 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (effective January 12, 1998).

Prior to the January 1998 amendments, Diagnostic Code 7101 
provided a 10 percent rating when diastolic pressure was 
predominately 100 or more.  A 20 percent rating was assigned 
when diastolic pressure was predominately 110 or more with 
definite symptoms.  A note to this diagnostic code indicated 
that a minimum rating of 10 percent would be assigned when 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominately 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (effective prior to January 12, 1998). 

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 
308 (1991).

In this case, the Board will review the disability under both 
the old and new criteria. 

As noted above, the old criteria assigned a 20 percent 
evaluation when there was diastolic pressure predominately 
110 or more with definite symptoms.  The new criteria also 
assigns a 20 percent rating when the evidence shows diastolic 
pressure predominately 110 or more.  In reviewing the 
evidence of record, however, the Board notes that the 
diastolic blood pressure readings obtained during the three 
most recent VA examinations in November 1996, December 1998 
and March 1999, were all less than 110.  The veteran reported 
that he had not been treated for high blood pressure for 
several years.  In addition, the examinations reflect that 
all systolic blood pressure readings were well below the 
200mm. necessary for a 20 percent rating under the revised 
rating schedule.  Therefore, the Board finds that an 
increased rating is not warranted for hypertension under 
either the old or new criteria.  

In reaching this conclusion, the Board has given due 
consideration to the provisions of 38 C.F.R. § 4.7 and the 
doctrine of reasonable doubt.  However, the evidence of 
record does not show that the manifestations of the veteran's 
disability more closely approximate those required for a 
higher rating than they do the rating currently assigned.  
Additionally, the Board finds that the evidence of record 
does not provide an approximate balance of negative and 
positive evidence on the merits.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (effective 
prior to and on January 12, 1998).

III.  Total Rating Based on Individual Unemployability

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

In Hatlestad v. Derwinski, 1 Vet.App 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) (formerly 
known as the United States Court of Veterans Appeal) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board further notes that it is bound in its 
decisions by the regulations, the Secretary's instructions 
and the precedent opinions of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c).

The VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VA O.G.C. Prec. Op. No. 
75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).

The provisions of 38 C.F.R. § 4.16(a) allow for an award of 
total disability where the schedular rating is less than 100 
percent, provided that if there is only one such disability, 
this disability shall be ratable at 60 percent or more, and 
that, if there are two or more disabilities, there shall beat 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.

In determining whether the appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 
Vet.App. 361 (1993); 38 C.F.R. §§ 3.341(a), 4.19.  For a 
veteran to prevail on a claim based on unemployability, it is 
necessary that the record reflect some factor which takes the 
claimant's case outside the norm of such a veteran.  See 38 
C.F.R. §§ 4.1, 4.15.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose, 4 
Vet.App. at 363; 38 C.F.R. 4.16(a).

As noted, service connection has been established for 
chondromalacia of the left knee, evaluated as 20 percent 
disabling; traumatic arthritis of the cervical spine, 
evaluated as 10 percent disabling; traumatic arthritis of the 
thoracic spine, evaluated as 10 percent disabling; 
hypertension, evaluated as 10 percent disabling; and right 
ankle sprain, evaluated as noncompensably disabling.  The 
combined disability evaluation is 40 percent.  Therefore, it 
is clear that the veteran does not meet the schedular 
requirements necessary for the assignment of a total rating 
under 38 C.F.R. § 4.16(a).  

Further, the Board has reviewed the evidence of record and 
finds that it does not demonstrate that the veteran's 
service-connected disabilities have precluded him from 
engaging in substantially gainful employment.  As noted 
above, the March 1999 VA examination shows that the veteran's 
left knee condition produces some pain and causes moderate 
functional impairment, however, the report does not describe 
him as being unable to work due to the disability.  The most 
current medical evidence concerning his cervical and thoracic 
spine disabilities as well as his hypertension reflect that 
the conditions are no more than mild in degree.  No 
symptomatology attributable to the right ankle disability was 
identified.  The record reveals that the veteran worked as a 
mail carrier for several years before he was terminated in 
1991 for reasons unrelated to his service-connected 
disabilities.  While his disabilities may cause some physical 
limitations, there is no medical evidence which would 
indicate that the veteran's disabilities render him 
unemployable.

While the Board recognizes that the veteran's disabilities 
may prevent him from doing work involving manual labor, his 
condition is not so restrictive that he is prevented from 
accomplishing other jobs that are less demanding.  In the 
absence of evidence that the veteran's service- connected 
disabilities, in and of themselves, limit the veteran's 
physical ability to such an extent so as to prevent him from 
securing employment of at least a sedentary nature, the Board 
concludes that, while some impairment in the veteran's 
employability exists owing to the effects of his service- 
connected disabilities, the preponderance of the evidence 
nevertheless is against the veteran's claim of entitlement to 
a total rating based upon unemployability due to his service- 
connected disabilities.  38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

Entitlement to service connection for impotence as secondary 
to medications for service-connected hypertension is denied.

Entitlement to an increased rating for hypertension is 
denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

